This was a suit by appellee against appellant, resulting in a verdict and judgment in his favor for $50, wherein appellee claimed, in the single count of his complaint which was submitted to the jury, the sum of one hundred dollars for "work and labor performed at the instance and request of the defendant."
We believe the case presents the simplest principles known to the law.
Evidence was presented on behalf of the appellee tending to support his claim. Testimony was brought forward by appellant tending to refute it.
And that sums up the situation.
There were a few exceptions reserved to rulings upon the admission or rejection of testimony. We have examined each of them, in the light of appellant's brief.
While we admit that under the scrutiny of a legal microscope some of said rulings might be found to possess technical defects, yet it is so clear to us that the issues in the case were fairly submitted to the jury; and that each party was allowed to fully develop his theory appertaining, that we cannot — will not — say that any such ruling, if erroneous, "probably injuriously affected substantial rights of" appellant.
The judgment ought to be affirmed. And it is so ordered.
Affirmed. *Page 135